Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The rejection of claims 91-97, 100-107, 109-117, 119-127, and 129-130 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko 1 (Journal of Applied Physiology, 2008) in view of Chacko 2 (Archives of Disease in Childhood: Fetal and Neonatal Edition, 2010) in further view of Sunehag (Pediatric Research, 1997) is maintained for the reasons of record and those set forth below.
The rejection of claims 91-130 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko 1 (Journal of Applied Physiology, 2008) in view of Chacko 2 (Archives of Disease in Childhood: Fetal and Neonatal Edition, 2010) in further view of Sunehag (Pediatric Research, 1997) in further view of Jenssen (European Journal of Clinical Investigation, 1993) in further view of Wolfe (Investigation of factors determining optimal infusion rate in TPN. Metabolism, 1980, Vol. 29, No. 9, pages 892-900) is maintained for the reasons of record and those set forth below.
Applicant argues that the references fail to teach “wherein the analysis requires only one mass spectrometric reading.”
Applicant’s arguments have been fully considered but are not found persuasive.  Nowhere in the claimed analysis step is a mass spectrometric reading taken.    As nowhere in the analysis step is a mass spectrometric reading taken, it’s unclear what it means for the analysis to require only one mass spectrometric reading.  To the extent that a mass spectrometric reading is implicitly required in the analysis step, the claims don’t limit the number of mass spectrometric readings taken in the analysis, only that the analysis requires only one mass spectrometric reading.    This implies additional mass spectrometric readings may be taken, but only one is required.   The method of Chacko 1 comprising running an analysis on a blood sample from a patient wherein the glucose in the blood sample had been previously labeled by deuterium (a label) administered to the patient, in order to obtain a value or set of values for fractional gluconeogenesis; (Methods; Results).   The only way a blood sample can be analyzed if it’s been taken from the patient, which satisfies “running an analysis on a blood sample, which has been previously taken from the patient.”  The analyzing uses a mass spectrometric reading (Abstract; page 944, right column), which satisfies “wherein the analysis requires only one mass spectrometric reading.”  
New Grounds of Rejection
Claim Rejections - 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 91-130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “wherein the analysis requires only one mass spectrometric reading” is not supported by the application.  The specification and original claims do not teach or contemplate the limitation “wherein the analysis requires only one mass spectrometric reading.”

Claim Rejections - 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.   It’s unclear what is encompassed by the analysis requiring only one mass spectrometric reading in the limitation “wherein the analysis requires only one mass spectrometric reading.”  Nowhere in the analysis step is a mass spectrometric reading taken.  As nowhere in the analysis step is a mass spectrometric reading taken, it’s unclear what it means for the analysis to require only one mass spectrometric reading. To the extent that a mass spectrometric reading is implicitly required in the analysis step, the claims don’t limit the number of mass spectrometric readings taken in the analysis, only that the analysis requires only one mass spectrometric reading.   This implies additional mass spectrometric readings may be taken, but only one is required.   It’s further unclear how this limitation is to be read in combination with the limitation in dependent claims 93, 103, 113, and 123 which recite “the analyzing is repeated on a periodic basis in order to provide an ongoing estimate of fractional gluconeogenesis.”  Analyzing that’s repeated on a periodic basis would require multiple mass spectrometric readings, which appears to contradict the limitation in the independent claims, that the analyzing requires only one mass spectrometric reading. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 25, 2021